UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-2476



MIGUEL ANGEL ARIAS,

                                              Plaintiff - Appellant,
          versus


BELL ATLANTIC NETWORK SERVICES, INCORPORATED,

                                               Defendant - Appellee,
          and


BELL ATLANTIC CORPORATION,

                                                           Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Joseph H. Young, Senior District Judge.
(CA-98-2191-Y)


Submitted:   July 27, 2000                 Decided:   August 31, 2000


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Hermina, John Hermina, HERMINA LAW GROUP, Laurel, Maryland,
for Appellant. R. Michael Smith, SHAWE & ROSENTHAL, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Miguel Arias appeals the district court’s orders granting

summary judgment in favor of his former employer in this employment

discrimination action and denying his motion to compel discovery.

We have reviewed the parties’ briefs, the joint appendices, and the

district court’s opinion and find no reversible error.     Accord-

ingly, we affirm on the reasoning of the district court.*      See

Arias v. Bell Atl. Network Servs., Inc. (D. Md. Aug. 2 & Oct. 7,

1999).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




     *
       We note that because Arias does not challenge the district
court’s finding that some of his claims were time-barred, he there-
fore has abandoned those claims on appeal. See Edwards v. City of
Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999) (noting that
issues not briefed or argued on appeal are deemed abandoned). We
also decline to consider for the first time on appeal Arias’ claims
of retaliation related to his December 1996 charge of discrim-
ination. See First Va. Banks, Inc. v. BP Exploration & Oil Inc.,
206 F.3d 404, 407 n.1 (4th Cir. 2000) (declining to consider issues
raised for first time on appeal); Muth v. United States, 1 F.3d
246, 250 (4th Cir. 1993) (holding that issues raised for first time
on appeal generally will not be considered absent exceptional cir-
cumstances of plain error or fundamental miscarriage of justice).


                                 2